         Case 1:21-cr-00190-DLF Document 10-1 Filed 03/26/21 Page 1 of 2




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                     March 26, 2021

Via Email
Michael E. Lawlor
Nicholas G. Madiou
Brennan, McKenna & Lawlor, Chtd.
6305 Ivy Lane, Suite 700
Greenbelt, MD 20770
mlawlor@verizon.net
nickmadiou@gmail.com
Counsel for Zachary Jordan Alam

       Re:      United States v. Zachary Jordan Alam
                Case No. 1:21-cr-00190-DLF

Dear Counsel:

       Enclosed as preliminary discovery in this case, via filesharing, are the following
materials:
           1. Signed Complaint
           2. Signed Redacted Complaint
           3. Signed Affidavit Supporting Complaint
           4. Signed Arrest Warrant, and Arrest Warrant Return
           5. Indictment
           6. 18 Screenshots of Defendant from Affidavit
           7. Recovery Log from Defendant’s Arrest
           8. Law Enforcement Database Checks on Defendant, including Criminal
               History
           9. Open-Source Videos (10 files, zipped)
           10. DDC GPS Search Warrant Application, Affidavit, and Warrant
           11. EDPA Search Warrant Application, Affidavit, and Warrant
           12. Storage unit subpoena returns
           13. T-Mobile subpoena returns
           14. T-Mobile refreshed subpoena returns
           15. Car dealership subpoena returns
         Case 1:21-cr-00190-DLF Document 10-1 Filed 03/26/21 Page 2 of 2




        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       Additional materials will be provided after the entry of a Protective Order in this case.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                      Sincerely,


                                                      _______________________
                                                      Candice C. Wong
                                                      Assistant United States Attorney
                                                      202-252-7849
                                                      Candice.wong@usdoj.gov

                                                 2
